Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-3, 5-12, 14-17, and 19-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and an apparatus and a program product for 
analyze a communication path between modems at first node and a second node of a communication system, wherein the modems support variable reach that is designated into a reach class that defines a maximum allowable transmission distance along the communication path; analyze a first license agreement having a first set of constraints regarding communication between the first and second nodes; and responsive to determining that the communication path is not allowable under the first set of constraints of the first license agreement, upgrade the first license agreement to a second license agreement having a second set of constraints that are less-restrictive than the first set of constraints regarding communication between the first and second nodes, wherein the first and second sets of constraints are related to at least the reach class at set forth in the specification and independent claims 1, 10, and 15.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	R. et al, U.S. Patent No. 11,074,322 B1.
b. 	Zhang et al, U.S. Patent Application Publication No. 2019/0164242 A1.
c. 	Lemelev et al, U.S. Patent Application Publication No. 2017/0091430 A1.
d. 	Redding et al, U.S. Patent No. 7,035,918 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            July 22, 2022